Case 1:20-cv-23151-BB Document 16 Entered on FLSD Docket 10/14/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-23151-BLOOM/Louis

 KAREEM PICKERING and
 AARON MUHAMMED,

        Plaintiffs,

 v.

 AKAL SECURITY, INC.,

       Defendant.
 ___________________________/

                                              ORDER

        THIS CAUSE is before the Court upon a Motion for Leave to File Amicus Curiae Brief

 in Support of Plaintiffs, ECF No. [15] (“Motion”), filed on October 14, 2020. Specifically, non-

 party Nevada Smith requests leave to file an amicus brief in support of Plaintiff’s to “provide this

 court [sic] with accurate facts that only Nevada Smith will provide” on the corporate identity of

 Defendant and of Defendant’s “Tax-Exempt Religious Cult” parent and subsidiary companies.

 ECF No. [15] at 2, 5. The Court has carefully considered the Motion, the record in this case, the

 applicable law, and is otherwise fully advised. As explained below, the Motion is denied.

        While the Federal Rules of Appellate Procedure and the Supreme Court Rules provide for

 the filing of amicus curiae briefs, the Federal Rules of Civil Procedure contain no provision

 regarding the involvement of amici at the trial court level. However, the district court possesses

 the inherent authority to appoint amici to assist in a proceeding. Resort Timeshare Resales, Inc. v.

 Stuart, 764 F. Supp. 1495, 1501 (S.D. Fla. 1991). “Inasmuch as an amicus is not a party and does

 not represent the parties but participates only for the benefit of the court, it is solely within the

 discretion of the court to determine the fact, extent, and manner of participation by the amicus.”
Case 1:20-cv-23151-BB Document 16 Entered on FLSD Docket 10/14/2020 Page 2 of 2

                                                             Case No. 20-cv-23151-BLOOM/Louis


 News & Sun-Sentinel Co. v. Cox, 700 F. Supp. 30, 31 (S.D. Fla. 1988) (citations and quotations

 omitted). Therefore, an amicus participates only for the benefit of the court. A.R. v. Dudek, 2014

 WL 12519764, at * 4 (S.D. Fla. Apr. 7, 2014). “Further, acceptance of an amicus curiae should be

 allowed only sparingly, unless the amicus has a special interest or unless the Court feels that

 existing counsel need assistance.” News & Sun-Sentinel Co., 700 F. Supp. at 32.

        Upon review, the Court finds that the instant Motion is not well-founded. The Motion

 presents no special interest that would warrant granting Nevada Smith leave to file an amicus brief.

 Moreover, the Court does not find that this case presents issues that would warrant the need for

 further briefing regarding Defendant’s corporate form.

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [15], is

 DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on October 14, 2020.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of record




                                                  2
